DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamaki (JP 2013-256622 A)
	With respect to claim 1, Tamaki discloses a curable silicone composition comprising: 	(A) an organopolysiloxane having at least two alkenyl groups in a molecule (see ¶[0009]); 	(B) an organopolysiloxane having at least two silicon atom-bonded hydrogen 
    PNG
    media_image1.png
    52
    263
    media_image1.png
    Greyscale
	wherein: 	R is a monovalent hydrocarbon group with 1 to 12 carbons and free of an aliphatic unsaturated bond, or a hydrogen atom (see ¶[0009]); 	L1 is a silyl alkyl group having a siloxane dendron structure represented by the general formula (2) when i=1: 	

    PNG
    media_image2.png
    138
    429
    media_image2.png
    Greyscale

	wherein: 	R1 is an alkyl group with 1 to 12 carbons; 	R2 is a monovalent hydrocarbon group with 1 to 12 carbons and free of an aliphatic unsaturated bond; 	Z is an alkylene group with 2 to 12 carbons; 	"i" in Li represents a hierarchy of the silyl alkyl group represented by Li and is an integer of 1 to "c" when a number of hierarchies, which is a number of repetitions of the i+1 is the silyl alkyl group when "i" is less than "c" and is a methyl group or a phenyl group when i=c; and 	ai is a number of 0 to 3 (see ¶[0051]); 	Q is a polyether group bonded to a silicon atom via an alkylene group with 2 to 12 carbons and represented by the formula: 

    PNG
    media_image3.png
    59
    165
    media_image3.png
    Greyscale

	wherein "m" is an integer of 2 to 4; "n" is an integer of 2 or greater; and R.sup.3 is a hydrogen atom, an alkyl group, or an acyl group; and 	"x", "y", and "z" are numbers satisfying 1.0≤x≤2.5, 0.001≤y≤1.5, and 0.001≤z≤1.5, respectively (See ¶[0065-0071]); and 	(D) a hydrosilylation reaction catalyst, in an amount to accelerate curing of the composition (See ¶[0011]); wherein a content of component (C) is 0.01 to 5 mass % of a total amount of components (A) to (D) (See ¶[0019]).
	With respect to claim 2, Tamaki discloses wherein component (A) is (A1) a branched or resinous organopolysiloxane having at least two alkenyl groups in a molecule, or a mixture of component (A1) and (A2) a linear organopolysiloxane having at least two alkenyl groups in a molecule (See ¶[0026-0029]).
	With respect to claim 3, Tamaki discloses wherein component (A1) is an organopolysiloxane represented by the average unit formula: 


    PNG
    media_image4.png
    56
    413
    media_image4.png
    Greyscale

wherein R4s are the same or different alkyl groups with 1 to 12 carbons, alkenyl groups with 2 to 12 carbons, aryl groups with 6 to 12 carbons, or aralkyl groups with 7 to 12 carbons; and "a", "b", and "c" are numbers satisfying 0.01≤a≤0.5, 0≤b≤0.7, 0.1≤c≤0.9, and a+b+c=1, respectively (See ¶[0026-0029]).
	With respect to claim 4, Tamaki discloses wherein component (A2) is present and a content of component (A2) is at most 50 mass % of a total amount of components (A) to (D) (see ¶[0027]).
	With respect to claim 5, Tamaki discloses wherein component (B) is (B1) a linear organopolysiloxane having at least two silicon atom-bonded hydrogen atoms in a molecule, (B2) a branched or resinous organopolysiloxane having at least two silicon atom-bonded hydrogen atoms in a molecule, or a mixture of components (B1) and (B2) (See ¶[0026-0029]).
	With respect to claim 6, Tamaki disclcoses wherein component (B1) is present and is an organopolysiloxane represented by the general formula: 

    PNG
    media_image5.png
    48
    349
    media_image5.png
    Greyscale

wherein R5s are the same or different hydrogen atoms, alkyl groups with 1 to 12 carbons, aryl groups with 6 to 12 carbons, or aralkyl groups with 7 to 12 carbons; and "r" is an integer of 0 to 100 (See ¶[0039]-[0041]).
	With respect to claim 7, Tamaki discloses wherein component (B2) is present and is an organopolysiloxane represented by the average unit formula: 

    PNG
    media_image6.png
    47
    349
    media_image6.png
    Greyscale

wherein R5s are the same or different hydrogen atoms, alkyl groups with 1 to 12 carbons, aryl groups with 6 to 12 carbons, or aralkyl groups with 7 to 12 carbons; and "d", "e", and "f" are numbers satisfying 0.1≤d≤0.7, 0≤e≤0.7, 0.1≤f≤0.9, and d+e+f=1, respectively (See ¶[0039]-[0041]).
	With respect to claim 9, Tamaki discloses wherein in component (C), L1 is a silyl alkyl group having a siloxane dendron structure represented by the general formula (2-1): 

    PNG
    media_image7.png
    159
    702
    media_image7.png
    Greyscale


wherein R1, R2, and Z are the same groups as described above, and a1 is a number of 0 to 3, or a silyl alkyl group having a siloxane dendron structure represented by the general formula (2-2): 

    PNG
    media_image8.png
    152
    702
    media_image8.png
    Greyscale

wherein R1, R2, and Z are the same groups as described above, and a1 and a2 are each independently a number of 0 to 3 (See ¶[0039-0043]).

	With respect to claim 11, Tamaki discloses (F) an adhesion promotor, in an amount of 0.01 to 10 parts by mass per 100 parts by mass of a total amount of components (A) to (D) (See ¶[0057-0060])
	With respect to claim 12, Tamaki discloses (G) a phosphor, in an amount of 0.1 to 250 parts by mass per 100 parts by mass of a total amount of components (A) to (D) (see ¶[0061])
	With respect to claim 13, Tamaki discloses an optical semiconductor device comprising a light emitting element, wherein a-the light emitting element is sealed or covered by a cured product of the curable silicone composition according to claim 1 (See Figure 2 and ¶[0060]).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hirayama et al. (U.S. Publication No. 2005/0143480 A1) discloses a organopolysiloxane
Endo et al. (U.S. Publication No. 2015/0284590 A1) discloses a organopolysiloxane
Endo et al. (U.S. Publication No. 2015/0284590 A1) discloses a organopolysiloxane 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JONATHAN HAN/Primary Examiner, Art Unit 2818